United States Court of Appeals
                      For the First Circuit


Nos. 11-1775
     11-1782

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        JASON WAYNE PLEAU,

                      Defendant, Appellant.


                    IN RE: JASON WAYNE PLEAU,

                           Petitioner.



                           ERRATA SHEET


     The opinion of this Court issued on October 13, 2011, is
amended as follows:

     On page 22, line 7 of footnote 7:   Replace "sate" with "state"
and "dismiss" with "dismissal"